Citation Nr: 0326092	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).  

Procedural history

The veteran served on active duty from January 1971 to 
January 1991. 

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder.  In a December 2001 rating decision, the RO denied 
the claim.  The veteran disagreed with the December 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2002.  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge in April 2003, and accepted such hearing 
in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) 
(2002).  A transcript of the hearing has been associated with 
the veteran's VA claims folder.


REMAND

The evidence indicates that the veteran has current 
diagnoses, among others, of arteriosclerotic coronary artery 
disease and hypertension.  The veteran's service medical 
records show that he was found to have elevated cholesterol 
levels in 1978 and 1990.  An August 1990 chest x-ray showed 
no evidence of acute or chronic cardiopulmonary disease.  
Records from Mid Iowa Heart Institute show that the veteran 
had a myocardial infarction in 1995, approximately four years 
after he retired from military service.  

As noted by the RO, high cholesterol is not of itself a 
disability, but is rather a laboratory finding, and a 
notation of high cholesterol in service does not amount to a 
diagnosis of a chronic disability purposes of service 
connection.  It is argued by and on behalf of the veteran 
that the high cholesterol readings noted in service may have 
caused or contributed to the veteran's heart disease, or may 
represent an early precursor of heart disease.  The Board 
finds that the evidence is sufficient to satisfy the 
requirement that the condition noted in service may be 
associated with the current disability.  See 38 U.S.C. 
§ 5103A(d)(2)(B) (West 2002).  Accordingly, the Board finds 
that a medical nexus opinion is necessary to make a decision 
on the veteran's claim.  See 38 U.S.C. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

In addition, the Board notes that in his April 2003 hearing, 
the veteran indicated that he had been recently treated by 
VA.  VA medical records dated March 2003 have been associated 
with the veteran's claims file.  This is subsequent to the 
most recent Supplemental Statement of the Case (SSOC).  The 
Board cannot consider the additional evidence submitted after 
the most recent SSOC without first remanding the case to the 
agency of original jurisdiction for initial consideration.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:


1.  VBA should contact the veteran and ask him to 
identify all health care providers who have treated 
him for high cholesterol, hypertension and/or 
cardiovascular disease since he retired from 
military service in 1991.  Any such medical 
treatment records which have not previously been 
associated with the veteran's VA claims folder 
should be obtained.

2.  VBA should then schedule the veteran 
for a VA cardiovascular examination.  The 
examiner should review the claims file in 
conjunction with the examination.  The 
examiner should specifically discuss:
 
-	Whether it is at least as likely as 
not that the veteran's current 
cardiovascular disorder had its onset 
during service.
-	If the onset of the cardiovascular 
disorder was after service, whether it 
is at least as likely as not that the 
disorder is attributable to high 
cholesterol noted in service.  

The report of the examination should be 
associated with the veteran's VA claims 
folder. 

3.  Thereafter, VBA should review the 
evidence of record, including the 
additional evidence obtained since the 
October 2002 SSOC, and readjudicate the 
veteran's claim of entitlement to service 
connection for a cardiovascular disorder.  
If the benefit sought on appeal is 
denied, a SSOC should be issued to the 
veteran and his representative.  After 
the veteran has been given an opportunity 
to respond to the SSOC, the claims folder 
shall be returned to the Board for 
further appellate review, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




